In a proceeding under article 78 of the Civil Practice Act, final order annulling the *928determination of the State Liquor Authority, which determination is a refusal of a retail wine and liquor license to respondents, and directing the issuance of a license, reversed on the law and the facts, without costs, and the determination of the State Liquor Authority confirmed, without costs. On the facts in this record it may not he held, as matter of law, that the State Liquor Authority acted unreasonably, arbitrarily or in bad faith. The court may not substitute its judgment for that of the authority’s, to which the power to pass on the matter is given by statute. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.